,299


         OFFICE   OF THE   ATTORNEY        GENERAL   OF TEXAS
                               AUSTIN




Eonoiabl*~E*Qly 0. a&l*
CountT Attommy
Hay8   County
San Ac6lwda, Tarme




                                       whemla rou rator    to Arttela
                                       1*%5, tbr 8014 qaortloa for u8
                                   i ooll*otion    or the partiealar
                                 A thr   jWW'i8iOlh8 Of t&i8 8tatBtO
                                     'Ihim propo~tion,mUronta      w
                            thi8 $t~te'pPelOrlbm tko caount 0r
                            to bo ratafno6by or pa46 “66 the
                            ensation, ma ‘1960 not ?ind 3.Athe
                           naation        A&,
                                         Artisle 5i?Blb-1  8t ieq.,
                             Stattlte8,any praririion authorlsiw
aomaia8ion8 to be ratalmd      or p&Fa a a0Untr att@mey    fe? ool-
leating suah ~~ey8 ISIthe atsum             of   l6suiAi8ter is
                                                          8~3.4  g
                                                                Aat.
Hoar Jhar7   c. -10,   page x




          %k4n8ter a diatriat or county attorney bat!
     oollsat4d money for the State or for say aounty,
     ho ahall wit&In thirty day8 after rmaeiting the
     mm,    pay it Into the treaeuxy OS the Stats or ot
     the aounty in *iah it b4loAg8, after deducting
     thonfroa snd retaining the aormaisriom allowed
     him thenion by law. Such distriat or OoUnty attor-
     ney ahal.).be sntltled to t4n par a4At oo~mission~
     on the first thousand dollar8  mllroted  by him $,A
     my on4 oa84 forth4 Stat4 or county from ury
     IndlvldUal or oompany, and fire per aant on all
     mm8 otor one thOUran dollar8, to bm r4taino6
     out of the money when oollaated, and ha 8h~l2 alro
     bo entithd   to retain the 8uU oOm~i8#lo~8 OA all
     aolleotlon8 mado for the State  or for any oount7,
     ThLr 8rtiolo 6hall aleo appll to motel Ndi806
     for thA'8tato aukdsr the srohort law.*

     A8 IprorioU84 rtatd, ~~1488 the lO$ oommi8rio~ inpuirod
about oan b4 retains6 by virtU4 of amI radar the statute qAot4d,
wo mu& MBweir your qu48tion fn the nogatito.   XA the law-autk-
orizing tho 4xlrt4nce and operation of th4 Toxa8 UAanpla)ramt
Corp4AaatioA 00AAi~liOA, MtlLol48 5%3lb-1 to &8, V*lPILQD'8
Aanotatod Giril 3tatute8, wo find no authorltj for tho @oml8-
8ion to aontraot for 84rvioe8, the OOA8id4ratiOA for which ir
paid out of th4 benefit or tmenplofmsnt colgsn8atlaa fund.

      Xt till be noted that tb4 for4&oaing 8tatute ooly eov4r8
JWXIO~ aolloated for the Stat4 or any ooimtr. MO coA8tx-m tha
word "momy" a8 used to b4 money belonging to the @oUAty or
State, and upon it8 aollection, tho 0fri09r i8 r4pulra6 by
sXpre88 h&g~agB t0 pay 8am iAt th4 'Treamarr Of the stat0
or ot the oounty in mbiah itb@loAg8* 1480 60mmi~8i0A8 on the
aroney allowsd him by law. Xn the raasnt unreportd    oaa4 o?
l%-iedmm ~8. knerloan Surety Company of %w York, et aI, OJI
R qumtion oertlflsd rroa~ thr Court of Oitz1 App4al8, Tarrant
County, Texas, th4 Supmm4 Court h4ld that Ch4 aonoy golleoted
for such mid irrnot lnoney belon@ng   to the Stats, and, it 18
netsr paid into tha Stat4 Trsaaury, but su4h oursoy 18 had144
as a tru&   fund with the Stat4 Trea8urer sching a8 trtllltw.

     It Is, thereroro, the opinion of this hgartmrnt that
a c,ounty atQorn4y is not entitled to b4 paid or retain Amy
                                                             301




oommia8ion on mmsy8 oolbotod for an6 belonging to tha Taxa
umziip10jrm6lt
             Coaqm8ation Rud.
                                 Your8 rsry truly




.